Case 20-11072-jkf   Doc 25   Filed 05/05/20 Entered 05/05/20 02:47:25   Desc Main
                             Document     Page 1 of 12
Case 20-11072-jkf   Doc 25   Filed 05/05/20 Entered 05/05/20 02:47:25   Desc Main
                             Document     Page 2 of 12
Case 20-11072-jkf   Doc 25   Filed 05/05/20 Entered 05/05/20 02:47:25   Desc Main
                             Document     Page 3 of 12
Case 20-11072-jkf   Doc 25   Filed 05/05/20 Entered 05/05/20 02:47:25   Desc Main
                             Document     Page 4 of 12
Case 20-11072-jkf   Doc 25   Filed 05/05/20 Entered 05/05/20 02:47:25   Desc Main
                             Document     Page 5 of 12
Case 20-11072-jkf   Doc 25   Filed 05/05/20 Entered 05/05/20 02:47:25   Desc Main
                             Document     Page 6 of 12
Case 20-11072-jkf   Doc 25   Filed 05/05/20 Entered 05/05/20 02:47:25   Desc Main
                             Document     Page 7 of 12
Case 20-11072-jkf   Doc 25   Filed 05/05/20 Entered 05/05/20 02:47:25   Desc Main
                             Document     Page 8 of 12
Case 20-11072-jkf   Doc 25   Filed 05/05/20 Entered 05/05/20 02:47:25   Desc Main
                             Document     Page 9 of 12
Case 20-11072-jkf   Doc 25    Filed 05/05/20 Entered 05/05/20 02:47:25   Desc Main
                             Document      Page 10 of 12
Case 20-11072-jkf   Doc 25    Filed 05/05/20 Entered 05/05/20 02:47:25   Desc Main
                             Document      Page 11 of 12
Case 20-11072-jkf   Doc 25    Filed 05/05/20 Entered 05/05/20 02:47:25   Desc Main
                             Document      Page 12 of 12
